TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00092-CV



                     Philip O. Emiabata and Sylvia Emiabata, Appellants

                                                  v.

                               Washington Mutual Bank, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. D-1-GN-07-003748, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellee Washington Mutual Bank brought an expedited foreclosure proceeding

against appellants Philip O. Emiabata and Sylvia Emiabata. See Tex. R. Civ. P. 736. Appellants

filed a motion to dismiss the proceeding, which the district court denied. This appeal followed.1

               On April 28, 2008, Washington Mutual filed a motion to dismiss the appeal.

Washington Mutual argues that this Court has no jurisdiction to consider the district court’s

interlocutory order denying appellants’ motion to dismiss. We agree. Our appellate jurisdiction is

limited to final judgments and those limited classes of interlocutory orders over which the legislature

has given us jurisdiction. Majeski v. Estate of Majeski, 163 S.W.3d 102, 105 (Tex. App.—Austin

2005, no pet.) (citing Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998)). The legislature has




       1
        In addition to filing a notice of appeal, appellants filed a motion to stay the foreclosure.
On March 14, 2008, this Court overruled the motion to stay.
not given us jurisdiction over an order denying a motion to dismiss an expedited foreclosure

proceeding. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (West Supp. 2007) (listing classes

of interlocutory orders from which person may appeal); see also Tex. R. Civ. P. 736(8)(A)

(providing that granting or denial of foreclosure application pursuant to rule 736 “is not an

appealable order.”).

               We grant Washington Mutual’s motion to dismiss and dismiss this appeal for want

of jurisdiction. See Tex. R. App. P. 42.3(a).




                                                    ____________________________________

                                                    Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: May 20, 2008




                                                2